Title: To James Madison from Arthur Campbell, 23 March 1801
From: Campbell, Arthur
To: Madison, James


Sir
Washington March 23. 1801
It is difficult to remain silent amidst the general exultation on the Election of the present Chief Magistrate of the Union; I mean the joy is general among the Farmers and Labourers of all Classes. Some Merchants and the monied interest with the Bigots and fanatics in religious matters, may have their fears. But the old Tories, and new Gallants of the Whore of England can never be won, even by justice and moderation, their hate will be irreconcilable.
The present seems to be a great crisis in the affairs of Man, and if we are wise, will make use of it, further to secure our independence. All honest Men must have foreseen, that no great danger can ever result, from the enmity or apparent friendship of any nation in the World, but one. We may be in alliance with France, with Spain, or our more natural Friends of Batavia, and we may quarrel at some future time, and make peace, as England and France have often done, but still remain independent Nations.
But an Alliance, or over intimate commercial connection with the Mother-Country, with the Queen of the Isles, and Mistress of the Ocean, might raise longings and discontents that neither Moses and Aaron nor Jefferson the Restorer could satisfy.
Let us then embrace the present opportunity to claim the rights of the Neutral Flag; to have an injurious Treaty amended, to be moderate and just to Individuals, but proud and united as a people, who know their equal rights, and can assert them.
The sophistry, the succumbing, the sycophantical crouching, on the pretext of promoting foreign commerce, has at length become burthensome and odious to the bulk of our fellow Citizens. We may now speak out. And there seems to be a favourable opportunity to act decisively.
You will not construe my meaning as tending to provoke a war. The reverse I apprehend would take place on the present administration adopting a lofty tone. It is well known the fears of a certain Court of the success of the late Election, a high tone will keep up those fears; and we have much more to expect, from fear, than from love.
You see Sir, I am willing to offer my mite to support the present Administration, which I believe will be to support our Constitutional Independence.
One small matter of personal concern I have to mention; a Rev. Gent. of the name of John Hargrove who lives in Baltimore has lately met with a reverse of fortune, and would now accept of an upper Clerks business in one of the Departments, he writes a good hand, and I am informed is a classical Scholar and an honest Man, but what lays us under obligations, he wrote last Summer and Fall some pieces that was printed in defence of the present President that had a good effect in removing prejudices relating to religious opinions, and moral principles, a liberal Clergyman nowadays is a valuable Man. Our Countryman, Colo. Robert Carter and I expect Genl. S. Smith can satisfy you respecting the Rev. Gent private character. I will write him that I have made his name known to you.
Accept these effusions, from an old Friend, who rejoices with you, at the present happy prospect, of our public affairs. I am Sir, with much Respect your obedient servant
Arthur Campbell
 

   
   RC (DLC). Docketed by JM; also docketed by Wagner: “Recd April 2d 1801—to be forwarded to Mr Madison.”



   
   John Hargrove was pastor of the Swedenborgian New Jerusalem Church and editor of the Temple of Truth (E. Millicent Sowerby, Catalogue of the Library of Thomas Jefferson [5 vols.; Washington, 1952–59], 2:178 n.).




   
   Campbell apparently attributed to Hargrove A Vindication of the Religion of Mr. Jefferson, and a Statement of His Service in the Cause of Religious Liberty (Baltimore, 1800), signed only “A Friend of Real Religion.” The pamphlet was the work of Samuel Knox, a Presbyterian minister and educator who at the time was principal of an academy in Frederick, Maryland. Not until 1810 did Jefferson discover that Knox was author of the piece (Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 6:263–64 and n. 46).



   
   Arthur Campbell (1743–1811) of Washington County, Virginia, was a Republican leader in the southwestern part of the state (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 4:125–26 n. 1).


